Name: 95/496/EC, Euratom: Council Decision of 20 November 1995 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  EU institutions and European civil service
 Date Published: 1995-11-25

 Avis juridique important|31995D049695/496/EC, Euratom: Council Decision of 20 November 1995 appointing a member of the Economic and Social Committee Official Journal L 283 , 25/11/1995 P. 0017 - 0017COUNCIL DECISION of 20 November 1995 appointing a member of the Economic and Social Committee (95/496/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to the Council Decision of 26 September 1994 appointing the members of the Economic and Social Committee for the period ending on 20 September 1998 (1), Whereas a seat has become vacant on the Economic and Social Committee following the resignation of Mr Roger Seguy, notified to the Council on 17 February 1995; Having regard to the nominations submitted by the French Government on 18 October 1995, Having obtained the opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article Mr Henri Malosse is hereby appointed member of the Economic and Social Committee in place of Mr Roger Seguy for the remainder of the latter's term of office, which runs until 20 September 1998. Done at Brussels, 20 November 1995. For the Council The President C. ALBORCH BATALLER